The plaintiff in error, hereinafter called defendant, was convicted in the county court of Kiowa county on a charge of unlawfully transporting whisky, and was sentenced to pay a fine of $100 and to be imprisoned in the county jail for a term of 60 days.
The judgment was rendered in March, 1928, and the appeal was lodged in this court in July, 1928. No briefs in support of the appeal have been filed. We have examined the record, and find that the evidence sustains the verdict and judgment. No jurisdictional nor fundamental error is made to appear.
The case is affirmed. *Page 116